Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  are rejected under 35 USC 103 as being unpatentable over  Ko et al (US 2007/0195915) in view of Jan (CN108463949). 
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1, 7 and 10, Ko et al disclose the circuit as shown on Figure 4 comprising:
- a signal loop comprising a signal input port   and a signal output port ; 
-a plurality of circuit elements connected within the signal loop, the plurality of 5circuit elements comprising a multi-pole resonator(520); and 
-an adjustable scaling block (540) that applies a gain factor; and
- 10a controller (570) connected to tune the multi-pole resonator (520) and to adjust the gain factor  (540) of the adjustable scaling block such that the signal loop generates a desired bandpass response.  
          Ko et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-5the multi-pole resonator(520) comprising a plurality of frequency tunable resonators, wherein adjacent frequency tunable resonators within the multi-pole resonator are reciprocally coupled.
     Nevertheless, Jan suggests the filter as shown on Figures 14-15 comprising a plurality resonators (56-1 to 56-3) coupled in reciprocal for providing tunable frequency response with small size and low cost, see the Abstract. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the filter as suggested by Jan et al in the circuit of Ko et al for the purpose of providing tunable frequency response with small size and low cost.
          Also, a tunable filter circuit comprising plurality of tunable resonators for tuning frequency response is well known in the art. Thus, selecting an optimum tunable filter comprising a plurality of tunable filter as claimed for providing desired frequency response as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Ko et al  is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum tunable filter of Ko as claimed for the purpose of providing desired frequency response to accommodate with a predetermined system.
Regarding to claim 2 and 11, wherein  at least two frequency tunable resonators of the modified filter would be independently tunable by the controller.    
Regarding to claim 153 and 12, wherein  each frequency tunable resonator of Jan comprises an inductor and a capacitor.  
Regarding to claim 4, inherently, wherein the controller tunes the multi-pole resonator by tuning a reactance of one or more of the plurality of frequency tunable resonators.  
Regarding to claims 5, 8 and 14, inherently, wherein a reactance of one or more of the plurality of 20frequency tunable resonators are selected to match input and output port impedances.  
Regarding to claims 6, 9 and 15, wherein the plurality of frequency tunable resonators are connected in a PI configuration, a TEE configuration, or combinations thereof, see Figure 14 of Jan.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842